Citation Nr: 0730151	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for the service-connected chronic low back strain. 

2.  Entitlement to an effective date earlier than November 
23, 2004, for the award of an increased rating of 20 percent 
for the service-connected chronic low back strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1995 to 
November 1995 and January 1997 to December 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The issue of entitlement to an effective date earlier than 
November 23, 2004, for the award of an increased rating of 20 
percent for the service-connected chronic low back strain is 
addressed in the remand that follows the order section of 
this decision. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected chronic low back strain is not 
shown to be productive of functional loss manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; there is no objectively demonstrated and 
ratable neurological impairment due to the service-connected 
low back disability.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected chronic low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a 
including Diagnostic Code 5237 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2005, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising her that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the February 2005 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2005 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

In addition, the Board notes that the record does show that 
the veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his/her possession that pertains to 
the claim).  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.   

During the course of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Court's holding in Dingess does not 
exclusively apply to service connection claims.  Indeed, with 
respect to claims for increased disability ratings, such as 
the instant case, Dingess dictates that the veteran is to be 
provided notice that an effective date for the award of 
benefits will be assigned if an increased disability rating 
is awarded.  No such notice was provided to the veteran; 
however, as explained below, the Board has determined that a 
rating in excess of 20 percent is not warranted.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to this element of the 
claim is no more than harmless error.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA medical examinations in February 
2005 and December 2005. 

Finally, the veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of chronic low back 
strain.


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The February 2005 RO rating decision granted the veteran a 20 
percent disability rating, effective November 23, 2004, for 
her service-connected chronic low back strain.  The veteran 
asserts that her service-connected low back strain warrants a 
rating higher then the current 20 percent. 

The veteran has been rated under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5237.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, effective on September 
26, 2003, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, Diagnostic Code 5237 will apply.  Under 
Diagnostic Code 5237: 

A 10 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more height.  

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, to include the following.  Note (1) provides that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Note (2) 
provides that for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees.  Note (3) provides that in exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In February 2005 the veteran had a VA medical examination 
where she reported low back pain that radiated to the right 
hip.  She stated that the pain in her back affected her 
ability to walk up stairs, to pick items off the floor, and 
to pick up her baby. 

The veteran's forward flexion was 45 degrees without pain and 
60 degrees with pain; her extension was 20 degrees without 
pain and 25 degrees with pain; her lateral flexion was 20-20 
degrees without pain and 25-30 degrees with pain; her 
rotation was 25-30 degrees without pain and 25-30 degrees 
with pain.  The examination further revealed bilateral 
straight leg raising sign at 75 degrees.  The "x-rays" 
showed no motor weakness, and there were no sensory findings.  
Deep tendon reflexes were normal and symmetrical.  The gait 
was normal. 

X-ray studies revealed that there was no evidence of 
orthopedic or neurological dysfunction.  The VA examiner 
stated that there was no evidence of intravertebral disc 
syndrome (IVDS) in the past four months.  The VA examiner 
noted that the range of motion measurements above were not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance. 

In December 2005 the veteran had a VA medical examination 
where she reported constant severe pain that radiated up her 
spine as well as into her hips.  She stated that her back 
pain was brought on when she walked more then a few yards, 
stood for more than 15 minutes, bent down, or sat for more 
then 15 minutes.  She reported flare-ups were several times a 
day and reached a high severe level of 10 out of 10 but 
lasted only a few minutes. 

The veteran's forward flexion was 0 degrees to 20 degrees 
without pain and 20 degrees to 50 degrees with pain; her 
extension was 0 degrees to 10 degrees without pain and 10 
degrees to 20 degrees with pain; her lateral flexion to the 
right was 0 degrees to 20 degrees without pain and 20 to 30 
degrees with pain;  her lateral flexion to the left side was 
0 degrees to 18 degrees without pain and 18 degrees to 32 
degrees with pain; her rotation to the right side was 0 
degrees to 40 degrees without pain; and her rotation to the 
left side was 0 degrees to 38 degrees without pain.  

The VA examiner stated that there were no spasms of the spine 
but tenderness was detected and that straight leg raises were 
negative bilaterally.  Motor was 5/5 with adequate bulk and 
tone.  Sensory was intact with light touch and vibration.  
Deep tendon reflexes were 2+ and symmetrical, and her gait 
was normal.  The VA examiner noted that the range of motion 
measurements above were not additionally limited by pain, 
fatigue, weakness, or lack of endurance. 

In comparing the medical evidence to the rating criteria, the 
Board finds that the veteran's service-connected chronic low 
back strain is not shown to warrant an increased rating to 40 
percent.  At both VA medical examinations, the veteran's 
limitation of forward flexion of the thoracolumbar spine was 
not limited to 30 degrees or less, the criteria for a 40 
percent disability rating.  The veteran was found to have 
flexion limited to 60 degrees, with pain beginning at 45 
degrees in February 2005, and flexion limited to 50 degrees, 
with pain beginning at 20 degrees in December 2005.  The 
rating criteria "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  
See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454, 51,455 (August 27, 2003).  In addition, ankylosis was 
not found.  
Also, while the veteran complains of low back pain that 
radiates to her hips, at this time, there is no objectively 
demonstrated and ratable neurological impairment associated 
with her service-connected low back disability.     

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  It is noted that the VA examiners stated that 
there was no additional limitation of function due to pain, 
fatigue, weakness, or lack of endurance.  Accordingly, the 
Board finds that the veteran is not entitled to a schedular 
rating in excess of 20 percent.

The Board also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).   The record reflects that the veteran 
has not required frequent hospitalizations for her service-
connected low back disability and that the manifestations of 
the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the low back disability would be 
in excess of that contemplated by the assigned rating.  
Thus, the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 20 percent for the veteran's low back disability.


ORDER

A rating in excess of 20 percent for the service-connected 
chronic low back strain is denied.


REMAND

In the March 2005 notice of disagreement, the veteran 
maintained that she filed the instant claim for an increase 
in April 2004.  She included a copy of a May 2004 memorandum 
prepared by her service representative that read in pertinent 
part, "[t]he veteran also requests a C&P examination for an 
increased evaluation for a low back condition."  The Board 
construes the veteran's statement as a timely notice of 
disagreement with the effective date (November 23, 2004) the 
RO assigned the award of an increased disability rating of 20 
percent.   The RO has not provided the veteran with a 
statement of the case in response to this issue.  Because the 
notice of disagreement placed this issue in appellate status, 
the matter must be remanded for the RO or the Appeals 
Management Center (AMC) to issue a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Lastly, while this case is in remand status, the RO or AMC 
should ensure that all notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) is 
provided.  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  

2.  The RO or the AMC should issue a 
statement of the case addressing the 
issue of entitlement to an effective date 
earlier than November 23, 2004, for the 
award of an increased rating of 20 
percent for the service-connected chronic 
low back strain.  The veteran should be 
properly notified of the requirements to 
perfect an appeal with respect to this 
issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he sis otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


